Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1-3, 5-13, and 16-17, 
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: None
Claim(s) rejected: 1-20

Previous Rejections Withdrawn
Rejections to claims 6 and 7 under 35 U.S.C. 112(b) are withdrawn based on the
Amendments and attorney’s clarification during interview.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McElfresh et al. (US20030149937A1; hereinafter “McElfresh” ~ IDS).

Regarding claim 1, McElfresh teaches a computer-implemented method, comprising: receiving, by a computing system (Para 0030: “The present invention provides a method and system for optimizing the event occurrences for graphical objects on a page” Para 0005: “The user typically chooses or identifies the object by clicking on it with a computer pointing device”) a request for a digital component to present in an electronic interface at a user device (Para 0034: “A user requests a page from a Server associated with System. The Server uses the performance data to derive a prioritized arrangement of the objects on the page.” Para 0010: “The objects are arranged according to this calculation and returned to the user on the requested page.”)
determining a context for the request, the context indicating actual values for observable parameters of the request (As per application spec 0045, value of observable parameters may include identity of a user as: “Observable parameters refer to parameters having actual values (e.g., rather than predicted values) that are specified in a request or that have actual values that the content distribution system can derive from information in the request. For instance, a request may specify values for observable parameters such as an identity of a user agent at the user device…” McElfresh teaches in Para 0044: “Yet another practice is for a user to create a file of personal information, or a profile, for use by a contacted website.” Para 0036: “Initially, the Rad Server 112 will query the Recognizer 110 for as much information 114 as is known about the particular user. The Recognizer then returns the information requested 116 back to the Rad Server 110 for use in requesting possible ads for placement and performing ranking calculations regarding those ads.” Method described in McElfresh also gathers user profile as observable parameters value while processing the user request which help determine the context for the request.)
generating a predicted value for a non-observable parameter of the request based on actual values for a first subset of the observable parameters of the request (Para 0007: “In the latter instance, advertisers might be required to spend consider able time, money, and resources deciding where to place their advertisements, with the hope and anticipation of their ad being noticed, read, and even acted upon by the user. For instance, ads directed to younger Internet users might be placed on websites related to young celebrities, pop culture, or modem music. The ad might need to be placed near the top of the webpage in order to attract attention to the ad.” Non-obsevable parameters relates to the placement of the content (e.g. advertisements) on a webpage. Placement of the ads is determined by the observable parameters (e.g. type of user, user profile) to whom the content is targeted or directed or presented) wherein the predicted value for the non-observable parameter comprises a predicted display position of a content slot within the electronic interface at which a selected digital component will be presented (Para 0013: “A Set of ads is then returned by the ad Server for display to a particular user on the contacted website and associated webpages. The performance calculation for each ad, along with its price-per-click, are used to determine placement of the ads on a website for optimum click-through occurrences and generation of revenue.” Non-observable parameter or content (e.g. ads) is placed to a particular predicted position on a webpage (or electronic interface) based on price-per-click and click-through rate).
wherein an actual display position of the content slot is different for different presentations of the electronic interface (Para 0014: “The system might also include an ad performance interface which will allow an advertising client to access various ad performance information from an ad performance database relating to the click-through-percentage and Success of each ad. Yet another interface might be provided which will allow an advertiser to place ads directly into an ad database for access by the ad Server.” Para 0037: “The database 118 might also contain information associated with different page layouts, e.g. the number of banner or ad Spots available.” Ads database contain different page layouts (or different presentations of webpages). Advertising client will decide actual display position of his/her ad based on the click-through percentage at different page layouts available in the database)
based on the predicted value for the non-observable parameter of the request and the context indicating actual values for a second subset of the observable parameters of the request, selecting one or more digital components, including selecting a given digital component for display in the predicted display position (“Ads can be randomly placed on a webpage, or advertisers might choose locations on the page. In the latter instance, advertisers might be required to spend consider able time, money, and resources deciding where to place their advertisements, with the hope and anticipation of their ad being noticed, read, and even acted upon by the user. For instance, ads directed to younger Internet users might be placed on websites related to young celebrities, pop culture, or modem music.” In previous limitation, it was discussed how non-observable parameter (placement of the content) is predicted or determined based on the observable parameters (type of user). Next step is the selection of those content to display. “A Set of ads is then returned by the ad Server for display to a particular user on the contacted website and associated webpages. The performance calculation for each ad, along with its price-per-click, are used to determine placement of the ads on a website for optimum click-through occurrences and generation of revenue.” “Yet another way of selling advertising on the Internet is by charging the advertiser a certain amount for each click-through that occurs on a particular ad (often referred to as cost-per-click, or CPC).” Ads are then selected to display at particular position. Advertisers are charged for the display positions accordingly.
providing data to the user device to cause the user device to present the one or more digital components in the electronic interface (Para 0013: “A set of ads is then returned by the ad Server for display to a particular user on the contacted website and associated webpages.” Para 0038: “The database 118 then returns the possible ads 132 for placement on the webpage that fit the particular characteristics of the user.” Para 0005: “The user typically chooses or identifies the object by clicking on it with a computer pointing device.” Webpage or digital content is sent to the user on their computing device).).

Regarding claim 2, McElfresh teaches the method of claim 1.
(Figure 1 shows the vertical arrangement of ads. Ads are displayed in vertical position such that 1st Ad on top, and then second ad below 1st ad, and then 3rd ad below 2nd ad). Para 0032: “The ads are typically grouped from top to bottom in descending order of calculated click-through percentage, as shown by blocks 46-50.)

Regarding claim 3, McElfresh teaches the method of claim 1.
McElfresh also teaches wherein selecting the one or more digital components comprises: identifying a set of candidate digital components (Per Fig. 3(b), a set of candidate ads are collected. Para 0039: “With the possible ads 132 now collected, as shown by element 131 in FIG.3(b)…” Para 0037: “In order for the optimizer system to have ready access to a large store of ads, an ad/content placement database 118 is provided for storing a plurality of ads, which might be used for possible display.” A content placement database is maintained as candidates for possible display.
and selecting the one or more digital components from the set of candidate digital components (Para 0011: “Optimization is achieved by calculating a click-through-percentage for a particular ad based upon Sorted and categorized information about a particular user… Para 0013: “The click-through percentage is then used to group the ads, usually in descending order of calculated percentage, in the appropriate spots on a webpage…” Ads or digital components are prioritized or selected or arranged based on the performance or predicted conversion or click-through rate.).

Regarding claim 4, McElfresh teaches the method of claim 3.
McElfresh also teaches further comprising: for each candidate digital component in the set of candidate digital components, determining a predicted likelihood of user interaction with the candidate digital component that would occur if the candidate digital component were returned to the user device responsive to the request (Para 0015: “The performance data is used to calculate a likelihood for each object that the event will occur for that particular user. The page is then returned to the user with a set of graphical objects arranged on the page, the objects positioned according to their event likelihood calculation.”)
wherein selecting one or more digital components from the set of candidate digital components is based upon the predicted likelihoods (Para 0015: “The page is then returned to the user with a set of graphical objects arranged on the page, the objects positioned according to their event likelihood calculation.”).

Regarding claim 5, McElfresh teaches the method of claim 4.
McElfresh also teaches McElfresh also teaches wherein determining the predicted likelihood includes: (i) generating an additional predicted value for an additional non-observable parameter of the request based on actual values for a first subset of the observable parameters of the request (Para 0014: “The system might also include an ad performance interface which will allow an advertising client to access various ad performance information from an ad performance database relating to the click-through-percentage and success of each ad.” “The database 118 might also contain information associated with different page layouts, e.g. the number of banner or ad Spots available.” Ad performance data (which comprised predicted value) is contained in a database. The database different layouts of webpages so it would contain predicted values of various ads together with different placements/positions. “Second, for each possible assignment of an ad to a Spot on the page, and for each factor whose value is known, the ad Server obtains the number of impressions and click throughs seen for that ad in that spot with the factor in question. These counts are used to estimate the likelihood p that the user will click on the ad.” Click-through rate depends on the observable parameter or factor. Click-through rate is determined for each known factor. This tells multiple click-through rate is obtained given the observable factors change.
(ii) generating the predicted likelihood of user interaction with the candidate digital component based on the additional predicted value (Para 0059: “Second, for each possible assignment of an ad to a Spot on the page, and for each factor whose value is known, the ad Server obtains the number of impressions and click throughs seen for that ad in that spot with the factor in question. These counts are used to estimate the likelihood p that the user will click on the ad.” Click-through rate refers to if user will click on ad (in other words user interaction)).

Regarding claim 6, McElfresh teaches the method of claim 1.
(Para 0010: “The server uses the performance data to derive a prioritized arrangement of the objects on the page. The server performs a calculation regarding the likelihood that an event will occur for a given object, as displayed to a particular user.” Para 0033: “Hence, such an ad will be displayed in more prominent position on the webpage in order to encourage more click-throughs by the user.” Position of content (which is non-observable parameter as discussed in claim 1) on the webpage is predicted or determined. The position of advertisement or object is an important factor in predicting performance of an advertisement once it is displayed to the user.) the actual value for the at least the first observable parameter of the request (Para 0016: “The system gathers information relating to a user and stores this information in a central database under a user identification tag which is passed back to the user as part of the cookie data...” “Optimization is achieved by calculating a click-through-percentage for a particular ad based upon sorted and categorized information about a particular user.” User related data is an observable parameter as discussed in claim 1. System gather this data to be used in performance model.) and the value for the at least the first distribution parameter for the candidate digital component (As per Application spec para 0046 distribution parameter may include: “The distribution parameters can also include information specifying a particular geographic region (e.g., country, state, or city) and/or information specifying that a request originated at a particular type of user device.” McElfresh teaches in Para 0045: “When a site learns a new piece of information about a user, e.g. Zip code, this information is sent to the Recognizer which enters this information into the centralized database. Para 0069: “For example, the advertiser can target ads only to users between the ages of 25 and 35, or to users who live in zip codes which represent upper-level incomes.” Zip code or location information (which is one of the distribution parameter) for the digital component is used by McElfresh in determining the ads placement to the user.)
and (ii) process, by the metric prediction engine, the predictive inputs with the performance prediction model to determine a predicted performance metric for the candidate digital component (Per application spec para 0007 and 0047 predicted metric may include click-through rate. Para 0041: “A click-through-percentage 133 is calculated for each ad based upon the performance stats and the user information.” Para 0013: “The bins of information are used to calculate a click-through-percentage for each of the various ads available, based upon an analytical method which includes, among other things, parameters relating to the user's information, the categorized bins of data, and the prior performance information for a particular ad.”).

Regarding claim 7, McElfresh teaches the method of claim 6.
McElfresh also teaches wherein the metric prediction engine is further configured to generate the predicted value for the non-observable parameter of the request using a non-observable parameter prediction model (Para 0013: “The performance calculation for each ad, along with its price-per-click, are used to determine placement of the ads on a website for optimum click-through occurrences and generation of revenue.” Para 0010: “The page includes positions for receipt of the object material… The Server performs a calculation regarding the likelihood that an event will occur for a given object, as displayed to a particular user. The objects are arranged according to this calculation and returned to the user on the requested page.” As we learned in claim 1, placement position of ads on a webpage is a non-observable parameter. McElfresh teaches the determination of optimal positions of ads on a website using mathematical relationships of inter-dependent variables (In other words, this will form a mathematical model to calculate ads placement position.))
wherein the non-observable parameter prediction model is a portion of the performance prediction model that generates the predicted value for the non-observable parameter of the request (Para 0013: “The performance calculation for each ad, along with its price-per-click, are used to determine placement of the ads on a website for optimum click-through occurrences and generation of revenue.” Para 0010: “Data regarding the past performance of the objects is stored and updated as new data is received. A user requests a page from a server associated with system. The server uses the performance data to derive a prioritized arrangement of the objects on the page. The Server performs a calculation regarding the likelihood that an event will occur for a given object, as displayed to a particular user. The objects are arranged according to this calculation.” The placement position or arrangement of an ad on a webpage (which is a non-observable parameter as discussed in claim 1) is determined or predicted by knowing the mathematical relationship of variables from the historical data.) for use as one of the predictive inputs to the performance prediction model before the predicted performance metric is determined (“The performance calculation for each ad, along with its price-per-click, are used to determine placement of the ads on a website for optimum click-through occurrences and generation of revenue.” Placement/position of the ads is a determining factor for optimum click-through or increasing click-through of a digital content. Therefore, placement or position of ads are valid input to improve the click-through rate (click-through rate is used as a performance metric per claim 8 and Spec Para 0047).).

Regarding claim 8, McElfresh teaches the method of claim 6.
McElfresh teaches wherein, for each candidate digital component among the at least some of candidate digital components identified in a digital content database, the predicted performance metric for the candidate digital component indicates a predicted click-through rate ("CTR") for the candidate digital component (Para 0013: “The performance calculation for each ad, along with its price-per-click, are used to determine placement of the ads on a website for optimum click-through occurrences and generation of revenue.” Para 0039: “This strategy for categorizing users becomes important when trying to predict or calculate a click-through-percentage for a given ad, or Set of ads.” The performance of a digital component is measured as click-through percentage.).

Regarding claim 9, McElfresh teaches the method of claim 1.
McElfresh also teaches wherein: the set of observable parameters of the request include parameters indicating at least one of an identity of a user agent at the user device in which the electronic interface is presented (Para 0044: “Yet another practice is for a user to create a file of personal information, or a profile, for use by a contacted website.” Para 0034: “During the process of interacting with the web site, the user 102 will provide personal information 108 such as their birthday, gender, Zip code, and the like.” User identification data as part of observable parameter is recorded when user interact with the web site.)
a geographic location associated with the request (Para 0034: “During the process of interacting with the web site, the user 102 will provide personal information 108 Such as their birthday, gender, Zip code, and the like.” Zip code (in other words geographical location) associated with the user are recorded.) a time of day associated with the request (Page 0058: “Other information is obtained from the site requesting the ad placement, e.g. the page the ads will be shown on. Still other information, e.g. the time of day, is determined by the ad server.”) a search query associated with the request or keywords derived from the search query (Para 0047: “In step (a), the user 200 requests 222 a webpage from the Web Server.” User request for a web page is a search for a webpage. A user may use a keyword search)
or an identity of the electronic interface in which the requested digital component is to be presented (Para 0012: “Other features can be summarized as follows: as a user interacts with various Internet Sites, a file of information called a “cookie' is generated and maintained on a user's hard disk…A cookie is a mechanism that allows a Server to Store a file about a user on the user's own computer.” A cookie is used to gather information about a user and its device.) 
and a first distribution parameter associated with a given candidate digital component is a keyword associated with the candidate digital component or a bid amount associated with the candidate digital component (Para 0038: “The ad/content placement database 118 might contain, for example, information about each ad contract, e.g. price per impression, price-per click-through, constraints on pages or positions where the ad may be placed…” Ad price (to be charged from advertisement companies) per the contract/bid is a or distribution parameter or factor which also decides or add constraints if a particular ad can be displayed on the webpage.).

Regarding claim 10, McElfresh teaches a computing system, comprising: one or more computers; and one or more computer-readable media having instructions stored thereon that, when executed by the one or more computers, cause the one or more computers to implement (Para 0005: “The user typically chooses or identifies the object by clicking on it with a computer pointing device. The identification of the object invokes the link, and hence is often referred to as "click-through.” Para 0040: “The ad/content performance database… via system code optimization, increased processor Speeds, dedicated hardware, and the like.” “A user requests a page from a Server associated with System. The server uses the performance data to derive a prioritized arrangement of the objects on the page.” Computer system, server, processor, storage system involved in implementing various parts of the invention.)
a front-end interface configured to receive a request for a digital component to present in an electronic interface at a user device (Para 0010: “A user requests a page from a server associated with system.” “The user typically chooses or identifies the object by clicking on it with a computer pointing device.” The front end system is used to receive the web request from a user.)
the request indicating actual values for a set of observable parameters of the request that represent a context of the request (Para 0034: “As shown, a user 102 contacts a website 104 and requests a page 106. During the process of interacting with the web site, the user 102 will provide personal information 108 Such as their birthday, gender, Zip code, and the like.” User identification are type of observable parameters per claim 9 and application spec para 0045. In McElfresh, user identification values (birthday, age) are used as observable parameters which defines the context of the request.)
a digital component database storing data that identifies a set of candidate digital components (Para 0037: “In order for the optimizer system to have ready access to a large Store of ads, an ad/content placement database 118 is provided for storing a plurality of ads, which might be used for possible display.”) and values of distribution parameters for each candidate digital component (As per Application spec para 0046 distribution parameter may include: “The distribution parameters can also include information specifying a particular geographic region (e.g., country, state, or city) and/or information specifying that a request originated at a particular type of user device.” McElfresh teaches in Para 0045: “When a site learns a new piece of information about a user, e.g. Zip code, this information is sent to the Recognizer which enters this information into the centralized database. Para 0069: “For example, the advertiser can target ads only to users between the ages of 25 and 35, or to users who live in zip codes which represent upper-level incomes.” Zip code or location information (which is one of the distribution parameter) for the digital component is used by McElfresh in determining the ads placement to the user.)
a metric prediction engine configured to execute on the one or more computers and to generate, for each candidate digital component among at least some of the set of candidate digital components identified in the digital component database, a predicted metric that (Per application spec para 0007 and 0047 predicted metric may include click-through rate. McElfresh teach in Para 0011: “Optimization is achieved by calculating a click-through-percentage for a particular ad based upon sorted and categorized information about a particular user. This click-through percentage will consist, in part, of an estimation of the likelihood that a particular user will actually click on the ad presented.” System calculates the click-through percentages for an ad that represents the likelihood of user interaction once presented to the user.)
wherein the predicted metric is generated based on (i) a predicted value for a non-observable parameter of the request (Para 0010: “The server uses the performance data to derive a prioritized arrangement of the objects on the page. The server performs a calculation regarding the likelihood that an event will occur for a given object, as displayed to a particular user.” Para 0033: “Hence, such an ad will be displayed in more prominent position on the webpage in order to encourage more click-throughs by the user.” Position of content (which is non-observable parameter as discussed in claim 1) on the webpage is predicted or determined. The position of advertisement or object is an important factor in predicting performance of an advertisement once it is displayed to the user.)
(ii) an actual value for at least a first observable parameter of the request from the set of observable parameters of the request (Para 0016: “The system gathers information relating to a user and stores this information in a central database under a user identification tag which is passed back to the user as part of the cookie data...” Para 0011: “Optimization is achieved by calculating a click-through-percentage for a particular ad based upon sorted and categorized information about a particular user.” User related data is an observable parameter as discussed in claim 1. System gather this data to be used in performance metric (which is a click-through percentage or rate.)
and (iii) a value for at least a first distribution parameter for the candidate digital component (Para 0011: “Optimization is achieved by calculating a click-through-percentage for a particular ad based upon sorted and categorized information about a particular user.” “During the process of interacting with the web site, the user 102 will provide personal information 108 such as their birthday, gender, Zip code, and the like. This information is sent from the web site 104 to a component used for recognizing certain characteristics about a user, hence referred to as the Recognizer 110.” As per Application spec para 0046 distribution parameter may include: “The distribution parameters can also include information specifying a particular geographic region (e.g., country, state, or city) and/or information specifying that a request originated at a particular type of user device.” Distribution parameter which includes zip code (geographic location) of the user device is used in McElfresh in calculating predicted metric or click-through percentage for an ad)
wherein the predicted value for the non-observable parameter of the request is generated based on actual values for second observable parameters of the request from the set of observable parameters of the request (Per Application Spec Para 0006, Non-observable parameters relates to position of the ad on a webpage/electronic document. McElfresh teaches in Para 0007: “In the latter instance, advertisers might be required to spend consider able time, money, and resources deciding where to place their advertisements… For instance, ads directed to younger Internet users might be placed on websites related to young celebrities, pop culture, or modem music.” Para 0015: “Therefore, according to one aspect of the present invention, a system is provided wherein a page is requested by a user, with the page has positions for placement of graphical objects… The page is then returned to the user with a set of graphical objects arranged on the page, the objects positioned according to their event likelihood calculation.” Non-observable parameters is generated or determined (in other words position of the ad), based on the actual values of the observable parameters (In other words based on the user profile of the user. The position calculation for young users may be different from other users).)
wherein the predicted value for the non-observable parameter comprises a predicted display position of a content slot within the electronic interface at which a selected digital component will be presented (Para 0013: “A Set of ads is then returned by the ad Server for display to a particular user on the contacted website and associated webpages. The performance calculation for each ad, along with its price-per-click, are used to determine placement of the ads on a website for optimum click-through occurrences and generation of revenue.” Non-observable parameter or content (e.g. ads) is placed to a particular predicted position on a webpage (or electronic interface) based on price-per-click and click-through rate) wherein an actual display position of the content slot is different for different presentations of the electronic interface (Para 0014: “The system might also include an ad performance interface which will allow an advertising client to access various ad performance information from an ad performance database relating to the click-through-percentage and Success of each ad. Yet another interface might be provided which will allow an advertiser to place ads directly into an ad database for access by the ad Server.” Para 0037: “The database 118 might also contain information associated with different page layouts, e.g. the number of banner or ad Spots available.” Ads database contain different page layouts (or different presentations of webpages). Advertising client will decide actual display position of his/her ad based on the click-through percentage at different page layouts available in the database)
a content selection engine configured execute on the one or more computers and to select one or more digital components to return to the user device responsive to the request based on the predicted metrics for the one or more digital components (Para 0013: “This system will allow…If an ad is new to the system, a performance estimation is made which will allow convergence toward the true performance percentages through Subsequent click-throughs and related calculations for that ad. A set of ads is then returned by the ad Server for display to a particular user on the contacted website and associated webpages.” Based on the predicted metric (click-through percentage) ads are returned to the user.) including selecting a given digital component for display in the predicted display position (Para 0013: “A Set of ads is then returned by the ad Server for display to a particular user on the contacted website and associated webpages. The performance calculation for each ad, along with its price-per-click, are used to determine placement of the ads on a website for optimum click-through occurrences and generation of revenue.”)
wherein the front-end interface is further configured to provide data to the user device to cause the user device to present the one or more digital components in the electronic interface (Para 0013: “A Set of ads is then returned by the ad Server for display to a particular user on the contacted website and associated webpages.” Para 0021: “A further aspect of the present invention provides an ad content and placement database, and an interface for the advertising client to place ads directly into the System.” An interface allows advertisers to place their content to the system where ads are displayed to the user.).

Regarding claim 11-15, they are substantially similar to claims 2, 6, 7, 8, 9 and are rejected in the same manner, the same art and reasoning applying.

Regarding claim 16, McElfresh teaches A computer-implemented method, comprising: receiving, by a computing system (Para 0030: “The present invention provides a method and system for optimizing the event occurrences for graphical objects on a page” Para 0005: “The user typically chooses or identifies the object by clicking on it with a computer pointing device.”) a request for a digital component to present in an electronic interface at a user device (Para 0034: “A user requests a page from a server associated with system. The server uses the performance data to derive a prioritized arrangement of the objects on the page.” Para 0010: “The objects are arranged according to this calculation and returned to the user on the requested page.”) 
determining a context for the request, the context indicating actual values for observable parameters of the request (As per application spec 0045, value of observable parameters may include identity of a user as: “Observable parameters refer to parameters having actual values (e.g., rather than predicted values) that are specified in a request or that have actual values that the content distribution system can derive from information in the request. For instance, a request may specify values for observable parameters such as an identity of a user agent at the user device…” McElfresh teaches in Para 0044: “Yet another practice is for a user to create a file of personal information, or a profile, for use by a contacted website.” Para 0034: “As shown, a user 102 contacts a website 104 and requests a page 106. During the process of interacting with the web site, the user 102 will provide personal information 108 Such as their birthday, gender, Zip code, and the like. This information is sent from the web site 104 to a component used for recognizing certain characteristics about a user, hence referred to as the Recognizer 110.” Method described in McElfresh also gathers user profile as observable parameters value while processing the user request which help determine the context for the request.)
identifying a set of candidate digital components (Per Fig. 3(b), a set of candidate ads are collected. Para 0039: “With the possible ads 132 now collected, as shown by element 131 in FIG.3(b)…”)
for each candidate digital component in the set of candidate digital components, determining a predicted likelihood of user interaction with the candidate digital component that would occur if the candidate digital component were returned to the user device responsive to the request (Para 0015: “The performance data is used to calculate a likelihood for each object that the event will occur for that particular user. The page is then returned to the user with a set of graphical objects arranged on the page, the objects positioned according to their event likelihood calculation.”)
wherein determining the predicted likelihood includes: (i) generating a predicted value for a non-observable parameter of the request based on actual values for a first subset of the observable parameters of the request (Para 0011: “This click-through percentage will consist, in part, of an estimation of the likelihood that a particular user will actually click on the ad presented…” Para 0013: “The performance calculation for each ad, along with its price-per-click, are used to determine placement of the ads on a website.” Para 0016: “A click-through percentage is calculated for each ad based upon the user information, the associated bins, and the prior click-through percentage associated with the ad. The ads are arranged on the webpage in descending order according to the calculated click-through-percentage for each ad.” The value of non-observable parameter (e.g. placement of an ad) is predicted or determined based on a particular user type who requested a webpage (a user type is an observable parameter as discussed in claim 1).)
wherein the predicted value for the non-observable parameter comprises a predicted display position of a content slot within the electronic interface at which a selected digital component will be presented (Para 0013: “A Set of ads is then returned by the ad Server for display to a particular user on the contacted website and associated webpages. The performance calculation for each ad, along with its price-per-click, are used to determine placement of the ads on a website for optimum click-through occurrences and generation of revenue.” Non-observable parameter or content (e.g. ads) is placed to a particular predicted position on a webpage (or electronic interface) based on price-per-click and click-through rate).
wherein an actual display position of the content slot is different for different presentations of the electronic interface (Para 0014: “The system might also include an ad performance interface which will allow an advertising client to access various ad performance information from an ad performance database relating to the click-through-percentage and Success of each ad. Yet another interface might be provided which will allow an advertiser to place ads directly into an ad database for access by the ad Server.” Para 0037: “The database 118 might also contain information associated with different page layouts, e.g. the number of banner or ad Spots available.” Ads database contain different page layouts (or different presentations of webpages). Advertising client will decide actual display position of his/her ad based on the click-through percentage at different page layouts available in the database)
(ii) generating the predicted likelihood of user interaction with the candidate digital component based on the predicted value for the non-observable parameter of the request (Para 0010: “The server uses the performance data to derive a prioritized arrangement of the objects on the page. The server performs a calculation regarding the likelihood that an event will occur for a given object, as displayed to a particular user.” Para 0033: “Hence, such an ad will be displayed in more prominent position on the webpage in order to encourage more click-throughs by the user.” Position of content (which is non-observable parameter as discussed in claim 1) on the webpage is predicted or determined. The position of advertisement or object is an important factor in predicting performance of an advertisement once it is displayed to the user.)
actual values for a second subset of the observable parameters of the request (Para 0016: “The system gathers information relating to a user and stores this information in a central database under a user identification tag which is passed back to the user as part of the cookie data...” Para 0011: “Optimization is achieved by calculating a click-through-percentage for a particular ad based upon sorted and categorized information about a particular user.” User related data is an observable parameter as discussed in claim 1. System gather this data to be used in performance model.)
and values for one or more distribution parameters associated with the candidate digital component (Para 0011: “Optimization is achieved by calculating a click-through-percentage for a particular ad based upon sorted and categorized information about a particular user.” “During the process of interacting with the web site, the user 102 will provide personal information 108 such as their birthday, gender, Zip code, and the like. This information is sent from the web site 104 to a component used for recognizing certain characteristics about a user, hence referred to as the Recognizer 110.” As per Application spec para 0046 distribution parameter may include: “The distribution parameters can also include information specifying a particular geographic region (e.g., country, state, or city) and/or information specifying that a request originated at a particular type of user device.” Distribution parameter which includes zip code (geographic location) of the user device is used in calculating predicted metric or click-through percentage for an ad.)
selecting one or more digital components from the set of candidate digital components based on the predicted likelihoods of user interaction with the one or more digital components (Para 0011: “Optimization is achieved by calculating a click-through-percentage for a particular ad based upon sorted and categorized information about a particular user. This click-through percentage will consist, in part, of an estimation of the likelihood that a particular user will actually click on the ad presented.” Para 0015: “The page is then returned to the user with a set of graphical objects arranged on the page, the objects positioned according to their event likelihood calculation.”)
(Para 0013: “A set of ads is then returned by the ad Server for display to a particular user on the contacted website and associated webpages.” Para 0038: “The database 118 then returns the possible ads 132 for placement on the webpage that fit the particular characteristics of the user.” Para 0005: “The user typically chooses or identifies the object by clicking on it with a computer pointing device.” Webpage or digital content is sent to the user on their computing device.).

Regarding claim 17, it is substantially similar to claims 2 and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 18, McElfresh teaches the method of claim 17.
McElfresh also teaches wherein the display position indicates a vertical position for the requested digital component in the electronic interface at the user device (Figure 1 shows the vertical arrangement of ads. Ads are displayed in vertical position.).

Regarding claim 19, McElfresh teaches the method of claim 16.
McElfresh also teaches wherein determining the context for the request comprises parsing the request to extract the actual values for the observable parameters of the request from content of the request (As per application spec 0045, value of observable parameters may include identity of a user as: “Observable parameters refer to parameters having actual values (e.g., rather than predicted values) that are specified in a request or that have actual values that the content distribution system can derive from information in the request. For instance, a request may specify values for observable parameters such as an identity of a user agent at the user device…” Para 0044: “Yet another practice is for a user to create a file of personal information, or a profile, for use by a contacted website.” Para 0036: “Initially, the Rad Server 112 will query the Recognizer 110 for as much information 114 as is known about the particular user. The Recognizer then returns the information requested 116 back to the Rad Server 110 for use in requesting possible ads for placement and performing ranking calculations regarding those ads.” Method described in McElfresh also gathers user profile as observable parameters value while processing the user request which help determine the context for the request.).

Regarding claim 20, it is substantially similar to claim 6 and is rejected in the same manner, the same art and reasoning applying.

Response to Arguments
Applicant’s arguments filed on 08/20/2021 with respect to the 35 U.S.C. 102 rejections have been fully considered. Claims 1-3, 5-13, and 16-17 have been amended by the applicant. New amendments have been added in 103 rejections and relevant citations have been provided. 

Applicant’s Arguments: Applicant is amending the independent claims to similarly recite generating “a predicted value for a non-observable parameter of the request " that "comprises 

Examiner’s Response: Per Para 10 in McElfresh, objects are arranged on a webpage based on the performance prediction of contents on the webpage at different display positions (a non-observable parameter) as mentioned on para 0010 as: “The server uses the performance data to derive a prioritized arrangement of the objects on the page. The server performs a calculation regarding the likelihood that an event will occur for a given object, as displayed to a particular user.” The same para also says: “Data regarding the past performance of the objects is stored and updated as new data is received.” This means that the positions of the ads then can be rearranged as and when new performance data is available. And then likelihood prediction is made. This also means position of a particular ad is not fixed or predetermined, its position on a webpage depends on predicted click-through rate performance as mentioned on 
Regarding an actual display position of the content slot is different for different presentations of the electronic interface, McElfresh in Para 0014 mentions: “The system might also include an ad performance interface which will allow an advertising client to access various ad performance information from an ad performance database relating to the click-through-percentage and Success of each ad. Yet another interface might be provided which will allow an advertiser to place ads directly into an ad database for access by the ad Server.” Para 0037: “The database 118 might also contain information associated with different page layouts, e.g. the number of banner or ad Spots available.” Ads database contain different page layouts (or different presentations of webpages). Advertising client will decide actual display position of his/her ad based on the click-through percentage at different page layouts available in the database).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
12/29/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123